DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16, as originally filed 08/30/2021, are pending and have been examined on the merits (claims 1 and 9 being independent). The applicant’s claim for benefit of provisional application 63/071,721, filed 08/28/2020 has been received and acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following: 
Examiner considers the recited claim “wherein the step of settling the transaction on the distributed banking ledger comprises moving funds from a first on-chain account to a second on-chain account by crediting or increasing a balance of the first on-chain account……” is unclear.  For example, if the fund is moved from a first account to a second account, a balance is decreased in the first account and the balance is increased in the second account for a transfer fund, but it is backward in crediting and debiting of two accounts.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for interacting with a distributed ledger for a transaction (e.g., a transfer fund) which contains the steps of receiving, creating, notifying, sending, generating, posting, validating, settling, and executing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a process and claim 9 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for interacting with a distributed ledger for a transaction (e.g., a transfer fund) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… a transaction request for a transaction…, creating… a pending transaction for the transaction…, notifying… the pending transaction, sending… a posting request for the pending transaction…, generating… accounting movements for the transaction, posting… the accounting movements, providing… posting details…, validating… the posting details…, receiving… a posting validation complete notification…, settling… the transaction…, sending… a posting complete acknowledgement…, generating… a transaction request complete posting, executing… the transaction request complete posting…, and sending… a completion notification…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a transaction request for a transaction…, creating… a pending transaction for the transaction…, sending… a posting request for the pending transaction…, posting… the accounting movements, providing… posting details…, receiving… a posting validation complete notification…, settling… the transaction…, sending… a posting complete acknowledgement…, generating… a transaction request complete posting, executing… the transaction request complete posting…, and sending… a completion notification… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a distributed banking ledger, a plurality of distributed computer nodes, a consensus algorithm operating, the blockchain-based distributed ledger system, a client system, a banking ledger, a ledger interoperability service, a posting execution service, a data services module, Application Programming Interface (API), a smart contract executed on the distributed banking ledger, the ledger interoperability service, the posting generation service, and a new block to the distributed banking ledger) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0032-0033] and [0084]: a distributed  ledger core, wallets or systems, electronic device, an application programing interface (API), distributed banking ledger, a blockchain-9based distributed ledger system, consensus algorithm, distributed computer nodes, processing machine, a general-purpose computer, and processor) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a distributed banking ledger, a plurality of distributed computer nodes, a consensus algorithm operating, the blockchain-based distributed ledger system, a client system, a banking ledger, a ledger interoperability service, a posting execution service, a data services module, Application Programming Interface (API), a smart contract executed on the distributed banking ledger, the ledger interoperability service, the posting generation service, and a new block to the distributed banking ledger) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-8 and 10-16 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 10, the step of “…wherein the transaction comprises a deposit, a transfer, or a withdrawal.” (i.e. the transaction type), in claims 3 and 11, the step of “…wherein the posting request identifies a plurality of accounts involved in the transaction, a posting/value date, a currency for the transaction, and/or an amount of the transaction.” (i.e. identifying the posting request such as an amount of the transaction, a currency, and accounts in transaction), in claims 4 and 12, the step of “…wherein the pending transaction indicates restricts the transaction until the transaction request complete posting is received.” (i.e. checking the pending transactions), in claims 5 and 13, the step of “…validates an existence of an account involved in the transaction and/or a balance of the account.” (i.e. validating the transaction), in claims 6 and 14, the step of “… validates the posting details…” (i.e. validating the posting details such as contents of the transaction), in claims 7 and 15, the step of “… comprises crediting or increasing a balance of an on-chain account for the client using an off-chain account as a source for a deposit transaction, or debiting or decreasing the balance of the on-chain account for the client using the off-chain account as a target for a withdrawal transaction” (i.e. transferring funds between accounts and updating the account), and in claims 8 and 16, the step of “… comprises moving funds from a first on-chain account to a second on-chain account by crediting or increasing a balance of the first on-chain account and debiting or decreasing the balance of the second on- chain account for a transfer transaction.” (i.e. transferring funds between accounts and updating the account) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Transferring funds between accounts, settling two accounts for a transfer transaction (e.g., a deposit or a withdrawal), and validating the transaction are the most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-8 and 10-16, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 9 above.  Merely claiming the same process using a distributed ledger in banking system and processing a transaction requested from a user in order to transfer a fund between two accounts does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Efremov, US Publication Number 2021/0117960 A1 in view of Lobban et al. (hereinafter Lobban), US Publication Number 2018/0183768 A1.
Regarding claim 1:
Efremov discloses the following:
A method for interacting with a distributed ledger core, comprising: (Efremov: See fig. 1 and paragraph [0016] “A method of using the distributed ledger (blockchain) is offered in the system for registration of financial transactions executed through the decentralized digital settlement service directly between accounts of e-wallet users, without intermediaries represented by payment systems, and also for clearing between financial institutions (banks)-participants in the decentralized digital settlement service system.”)
receiving (reads on “the users initiate transactions of depositing the account”), at a distributed banking ledger in a blockchain-based distributed ledger system, a transaction request for a transaction from a client system for a client via (reads on “means of mobile application”) an Application Programming Interface (API), (Efremov: See paragraph [0088] “the users initiate transactions of depositing the account by means of mobile application-E-wallet.”, and see also [0082], and notes: Examiner considers that an Application Programming Interface (API) is used in mobile application such as E-wallet.)
wherein a consensus algorithm operating (reads on “the use of consensus mechanism-cryptographic algorithm of new blocks acknowledgment by blockchain network nodes”) on a plurality of distributed computer nodes in the blockchain-based distributed ledger system updates the distributed banking ledger in which multiple copies of the distributed banking ledger exist across the plurality of distributed computer nodes; (Efremov: See paragraph [0018] “The blocks are stored in the multiple computers-blockchain network nodes independently of one another. Data before entering the blockchain are checked with the use of consensus mechanism-cryptographic algorithm of new blocks acknowledgment by blockchain network nodes.”, and see also [0070])
creating, by a smart contract executed on the distributed banking ledger, a pending transaction for the transaction on the distributed banking ledger; (Efremov: See paragraph [0082] “Limit control smart contract verifies a possibility of funds transfer-checks a balance limit and cumulative limits of the recipient account in accordance with its type.”, and notes: Examiner considers it is implicitly disclosed since in blockchain transactions are created and are not committed to the ledger until a consensus has been reached.)
generating, by a posting generation service, accounting movements for the transaction; (Efremov: See paragraph [0088] “the funds are transferred from the customer bank accounts to bank accounts in the blockchain, and at the same time the customer account balances are decreased by the corresponding amount and DSS account balances in the automated bank systems are increased.”, and notes: Examiner considers that the recited claim “accounting movements” is transferring funds between accounts.)
posting, by a posting execution service, the accounting movements and providing posting details to the ledger interoperability service; (Efremov: See paragraph [0088] “the customer account balances are increased in smart contract.”)
settling, by the smart contract, the transaction on the distributed banking ledger by writing the transaction as a new block to the distributed banking ledger; (Efremov: See paragraphs [0091] “the transfer transaction is finished that is reflected by change in account balances.” And [0092] “As a result of transfer transactions the blockchain account balances and customer bank accounts are changed correspondingly.”)
executing (reads on “clearing and settlements between the banks-participants”), by the posting generation service, the transaction request complete posting and returning a transaction complete posting to the distributed banking ledger via the ledger interoperability service; and (Efremov: See paragraph [0093] “FIG. 7 illustrates clearing and settlements between the banks-participants in the decentralized digital settlement service system.”)
sending, by the smart contract, a completion notification to the client system. (Efremov, See paragraph [0058] “delivery of transaction result messages to users”)
Efremov does not explicitly disclose the following, however Lobban further teaches:
notifying (reads on “send the "pending" transaction (with payload hash digest) to one of the nodes.”), by the smart contract, the client system of the pending transaction; (Lobban: See paragraph [0061] “the distributed app may construct and send the "pending" transaction (with payload hash digest) to one of the nodes.”)
sending (reads on “A node that wishes to have a transaction added to the (one and only) blockchain of transactions first sends the "pending" transaction to the nodes in the blockchain or distributed ledger network.”), by the smart contract, a posting request for the pending transaction to a ledger interoperability service, wherein the ledger interoperability service facilitates interactions between the distributed banking ledger and a banking ledger; (Lobban: See paragraph [0061])
validating, by the ledger interoperability service, the posting generation service, and/or the posting execution service, the posting details with a data services module; (Lobban: See paragraphs [0061] “One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate” And [0062] “each node may receive a block for validation, and may begin validating the transactions in the block.”) 
receiving (reads on “return the encrypted payload and encrypted symmetric key”), by the smart contract, a posting validation complete notification from the posting execution service via the ledger interoperability service; (Lobban: See paragraphs [0063] “it may validate the signature, look up the TxHash, and, if the requester is party to the transaction, return the encrypted payload and encrypted symmetric key.”)
sending (reads on “send to the EVM for contract code execution”), by the smart contract, a posting complete acknowledgement to the posting execution service via the ledger interoperability service; (Lobban: See paragraph [0065] “the node may decrypt the symmetric key, the transaction payload, and may send to the EVM for contract code execution.”)
generating (reads on “invoke the smart contract execution logic via the EVM”), by the posting execution service, a transaction request complete posting; (Lobban: See paragraph [0066] “when the private transaction was a transaction intended to invoke a function in a smart contract, once the node is able to retrieve the private transaction payload it processes it as normal. For example, it may invoke the smart contract execution logic via the EVM (or any other execution model).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify processing financial transactions between user accounts based on the distributed ledger blockchain of Efremov to include receiving a block for validation by each node, and validating the transactions in the block, as taught by Lobban, in order to provide more secure handing of a transfer transaction. (Lobban: See paragraphs [0061-0063])
Regarding claim 2:
Efremov discloses the following:
The method of claim 1, wherein the transaction comprises a deposit, a transfer, or a withdrawal. (Efremov: See paragraph [0088] “the users initiate transactions of depositing the account by means of mobile application-E-wallet.”, and see also [0080])  
Regarding claim 3:
Efremov discloses the following:
The method of claim 1, wherein the posting request identifies a plurality of accounts involved in the transaction, a posting/value date, a currency for the transaction, and/or an amount of the transaction. (Efremov: See paragraphs [0069] “the limit module compares transaction values amount to the current limits for this account type, and in case of exceeding it refuses the transaction.” And [0080] “Limit module verifies transaction amount limit and cumulative limits of the remitter account in accordance with the account type. If the limits correspond to the setting values, the transaction goes on.”)
Regarding claim 4:
Efremov discloses the following:
The method of claim 1, wherein the pending transaction indicates restricts the transaction until the transaction request complete posting is received. (Efremov: See paragraph [0018] “The blocks are stored in the multiple computers-blockchain network nodes independently of one another. Data before entering the blockchain are checked with the use of consensus mechanism-cryptographic algorithm of new blocks acknowledgment by blockchain network nodes.”, and see also [0070])
Regarding claim 5:
Efremov discloses the following:
The method of claim 1, wherein the ledger interoperability service, the posting generation service, and/or the posting execution service validates an existence of an account involved in the transaction and/or a balance of the account. (Efremov: See paragraph [0069] “Each account stores information on current limit balances and before making a transaction the limit module compares transaction values amount to the current limits for this account type, and in case of exceeding it refuses the transaction.”)
Regarding claim 6:
Efremov does not explicitly disclose the following, however Lobban further teaches:
The method of claim 1, wherein the ledger interoperability service, the posting generation service, and/or the posting execution service validates the posting details with a reference data service and/or a structure management service. (Lobban: See paragraphs [0061] “One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate” And [0062] “each node may receive a block for validation, and may begin validating the transactions in the block.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify processing financial transactions between user accounts based on the distributed ledger blockchain of Efremov to include receiving a block for validation by each node, and validating the transactions in the block, as taught by Lobban, in order to provide more secure handing of a transfer transaction. (Lobban: See paragraphs [0061-0063])
Regarding claim 7:
Efremov discloses the following:
The method of claim 1, wherein the step of settling the transaction on the distributed banking ledger comprises crediting or increasing a balance of an on-chain account (reads on “credited to DSS consolidated account”) for the client using an off-chain account as a source (reads on “charged off the customer account”) for a deposit transaction, or debiting or decreasing the balance of the on-chain account for the client using the off-chain account as a target for a withdrawal transaction. (Efremov: See paragraph [0080] “remitter initiates depositing of its account in the blockchain from the bank account. Limit module verifies transaction amount limit and cumulative limits of the remitter account in accordance with the account type. If the limits correspond to the setting values, the transaction goes on. Monetary funds are charged off the customer account and credited to DSS consolidated account.”)
Regarding claim 8:
Efremov discloses the following:
The method of claim 1, wherein the step of settling the transaction on the distributed banking ledger comprises moving funds from a first on-chain account (reads on “charged off the remitter account”) to a second on-chain account (reads on “credited to the recipient account”) by crediting or increasing a balance of the first on-chain account and debiting or decreasing the balance of the second on-chain account for a transfer transaction. (Efremov: See paragraph [0082] “remitter initiates transfer of the amount less or equal to the account balance to the other user account. Limit control smart contract verifies a possibility of funds transfer-checks a balance limit and cumulative limits of the recipient account in accordance with its type. If the transaction does not exceed the limits set in DDSS settings, the transaction goes on. Digital units of account in the transfer amount are charged off the remitter account and credited to the recipient account.”, and notes: Examiner considers the recited claim “moving funds from a first on-chain account to a second on-chain account by crediting or increasing a balance of the first on-chain account….” is unclear.  For example, if the fund is moved from a first account to a second account, a balance is decreased in the first account and the balance is increased in the second account for a transfer fund, but it is backward in crediting and debiting of two accounts)
Regarding claim 9: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 10: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 11: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
June 3, 2022